In a matrimonial action in which plaintiff was granted a divorce, defendant appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated September 26, 1980 as, upon granting reargument, adhered to its original decision dated July 22, 1980 which precluded defendant from offering certain proof upon the prospective hearing of plaintiff’s motion for upward modification of child support, and (2) from an order of the same court, dated September 29, 1980, which was made upon the court’s decision dated July 22, 1980. Appeal from the order dated September 26, 1980, dismissed, without costs or disbursements. No appeal lies from an order granting a motion to reargue a decision. Order dated September 29, 1980 reversed, without costs or disbursements, and motion for an order of preclusion denied, on condition that defendant personally pay plaintiff the sum of $250 and serve the balance of the papers required pursuant to an order dated May 29, 1980 within 20 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. In the event defendant fails to comply with the conditions, then order affirmed, with $50 costs and disbursements. Under the circumstances, and particularly because defendant supplied what was apparently the bulk of the financial data in support of his motion for reargument, preclusion *600should be denied upon the conditions set forth herein. Damiani, J.P., Lazer, Cohalan and Thompson, JJ., concur.